EXHIBIT 10.1



FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

          THIS FIFTH AMENDMENT to Loan and Security Agreement ("Amendment") is
made and entered into and effective as of April 8, 2005, by and among SUN
HEALTHCARE GROUP, INC., a Delaware corporation (the "Company"), and each direct
or indirect Subsidiary of the Company identified on the signature pages of this
Amendment as a borrower (individually "Borrower"; all Borrowers together with
the Company, collectively, "Borrowers"), the financial institution(s) listed on
the signature pages hereof, and their respective successors and assignees (each,
a "Lender" and, collectively, "Lenders"), and CAPITALSOURCE FINANCE LLC, a
Delaware limited liability company (in its individual capacity as a Lender,
"CapitalSource", and in its capacity as collateral agent, "Collateral Agent").



R E C I T A L S

          WHEREAS, Borrowers, the Company, Lenders and Collateral Agent entered
into that certain Loan and Security Agreement (the "Loan and Security
Agreement"), dated as of September 5, 2003, as amended by those certain
post-closing letter agreements dated as of September 5, 2003 (the "First Letter
Agreement"), dated as of November 5, 2003 (the "Second Letter Agreement"), dated
as of January 21, 2004 (the "Third Letter Agreement"), dated as of January 22,
2004 (the "Fourth Letter Agreement"), dated as of March 2, 2004 (the "Fifth
Letter Agreement"), and dated as of December 6, 2004 (the "Special Advance
Letter"), and as amended by that certain First Amendment to Loan and Security
Agreement dated as of May 6, 2004 (the "First Amendment"), that certain Second
Amendment to Loan and Security Agreement dated as of August 2, 2004 (the "Second
Amendment"), that certain Third Amendment to Loan and Security Agreement dated
as of January, 2005 (the "Third Amendment"), and that certain Fourth Amendment
to Loan and Security Agreement dated as of March 1, 2005 (the "Fourth
Amendment"). The Loan and Security Agreement, as amended by the First Letter
Agreement, the Second Letter Agreement, the Third Letter Agreement, the Fourth
Letter Agreement, the Fifth Letter Agreement, the Special Advance Letter, the
First Amendment, the Second Amendment, the Third Amendment and the Fourth
Amendment is herein referred to as the "Loan Agreement". All capitalized terms
used in this Amendment and not otherwise defined herein shall have the meanings
assigned to such terms in the Loan Agreement.

          WHEREAS, Borrower has requested that Collateral Agent and Lenders
provide an additional $10,000,000 as an overadvance under the Loan Agreement,
and Collateral Agent and Lenders have agreed to do so upon the terms and subject
to the conditions set forth herein and in the Loan Agreement provided (among
other things) that the parties hereto execute and deliver this Amendment and
otherwise comply with the agreements set forth herein and in the Loan Agreement.

          WHEREAS, Borrowers, Collateral Agent and Lenders have agreed to modify
and amend the Loan Agreement on the terms and conditions contained herein.

          NOW, THEREFORE, in consideration of the agreements and covenants set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby amend the Loan
Agreement as follows:

1

--------------------------------------------------------------------------------



          Section 1.           Definitions. Unless otherwise defined herein, all
capitalized terms used and not defined herein shall have the meanings assigned
to such terms in the Loan Agreement.



          Section 2.           Amendments to Loan Agreement. Effective as of the
Effective Date, the Loan Agreement is hereby amended as follows:

          a.           Amendment to Section 2.1(B). Section 2.1(B) is hereby
amended by adding the following provision to the end of the Section.

          Subject to the provisions of this Agreement, Borrower may request
additional Advances under the Loan Agreement, in addition to the Maximum
Revolving Loan Amount, up to Six Million Dollars ($6,000,000) (as adjusted as
provided for herein, the "Maximum Overadvance Availability") subject to the
terms and conditions of the Loan Agreement, and subject at all times to the
Facility Cap (the "Overadvance Facility"); provided, however, (and, without
limitation on other conditions to the making of Advances) Lenders shall have no
obligation to honor requests for Advances under the Overadvance Facility if any
Default or Event of Default has occurred and is continuing or would be caused
thereby.



          Except as expressly modified by the terms hereof, amounts drawn under
the Overadvance Facility will be treated for all purposes as an Advance under
the Revolving Loan, and all principal, interest, fees and other costs and
expenses relating to any such amounts drawn shall be treated as additional
Obligations under the Loan Agreement and the other Loan Documents and secured by
all Collateral.



          In no event shall the amount of all Advances outstanding at any one
time under the Revolving Loan, including those made under the Overadvance
Facility, plus the Letter of Credit Reserve, exceed the Facility Cap.



          The Maximum Overadvance Availability shall be increased up to Ten
Million Dollars ($10,000,000) upon the receipt by Collateral Agent and Lenders
of evidence satisfactory to Collateral Agent and Lenders in their sole
discretion that the following conditions have been satisfied:



          (i)           no Default or Event of Default has occurred hereunder;



          (ii)          the loan to SunBridge Retirement Care Associates, Inc.
from LTC Properties, Inc. secured by a mortgage on the Fountain City Care &
Rehabilitation facility located in Columbus, Georgia (the "Fountain City
Property") has been repaid in full and that such mortgage (and all other
security related thereto) has been reconveyed and released;



          (iii)         SunBridge Retirement Care Associates, Inc. shall have
executed and delivered to Lenders a deed of trust or mortgage (the "Fountain
Mortgage") in such form and on such terms as is required by Lenders in their
sole discretion encumbering the Fountain City Property;

2

--------------------------------------------------------------------------------



          (iv)          A title company acceptable to Lenders in their sole
discretion shall be unconditionally obligated and committed to issue an ALTA (or
equivalent) extended coverage mortgagee policy of title insurance in the maximum
amount of the Maximum Overadvance Availability, with reinsurance and
endorsements as Lenders may require in their sole discretion, containing no
exceptions to title (printed or otherwise) which are unacceptable to Lenders,
and insuring that the Fountain Mortgage is a first-priority lien on the Fountain
City Property; and



          (v)          Borrower shall have delivered to Lenders certified copies
of the property/casualty insurance policies for the Fountain City Property
together with endorsements naming Collateral Agent and Lenders as mortgagee/loss
payees (and evidence that all other terms and conditions of the insurance
requirements contained in the Fountain Mortgage have been satisfied).



          All amounts outstanding under the Overadvance Facility and other
Obligations related to the Overadvance Facility shall be due and payable in
full, if not earlier in accordance with this Agreement, on the earlier of



           (i) August 5, 2005;



          (ii) the date upon which any Refinancing is closed; and



          (iii) the failure of Borrower to satisfy the following conditions by
no later than April 29, 2005:



                    (A)          SunBridge Care Enterprises, Inc. shall have
executed and delivered to Lenders a deed of trust or mortgage (the "SunBridge
Mortgage") in such form and on such terms as are required by Lenders in their
sole discretion encumbering that certain property known as the Sunbridge Care &
Rehabilitation for West Toledo located in Toledo, Ohio (the "SunBridge
Property");



                    (B)          SunBridge Mountain Care Management, Inc. shall
have executed and delivered to Lenders a deed of trust or mortgage (the "New
Martinsville Mortgage") in such form and on such terms as are required by
Lenders in their sole discretion encumbering that certain property known as the
New Martinsville Health Care Center located in New Martinsville, West Virginia
(the "New Martinsville Property")



                    (C)          A title company acceptable to Lenders in their
sole discretion shall be unconditionally obligated and committed to issue an
ALTA (or equivalent) extended coverage mortgagee policy of title insurance in
the maximum amount of the Maximum Overadvance Availability, with reinsurance and
endorsements as Lenders may require in their sole discretion, containing no
exceptions to title (printed or otherwise) which are unacceptable to Lenders,
and insuring that the SunBridge Mortgage is a first-priority lien on the
SunBridge Property; and



                    (D)          A title company acceptable to Lenders in their
sole discretion shall be unconditionally obligated and committed to issue an
ALTA (or equivalent) extended coverage mortgagee policy of title insurance in
the maximum

3

--------------------------------------------------------------------------------

amount of the Maximum Overadvance Availability, with reinsurance and
endorsements as Lenders may require in their sole discretion, containing no
exceptions to title (printed or otherwise) which are unacceptable to Lenders,
and insuring that the New Martinsville Mortgage is a first-priority lien on the
New Martinsville Property;



                    (E)          Borrower shall have delivered to Lenders
certified copies of the property/casualty insurance policies for the SunBridge
Property together with endorsements naming Collateral Agent and Lenders as
mortgagee/loss payees (and evidence that all other terms and conditions of the
insurance requirements contained in the SunBridge Mortgage have been satisfied;
and



                    (F)          Borrower shall have delivered to Lenders
certified copies of the property/casualty insurance policies for the New
Martinsville Property together with endorsements naming Collateral Agent and
Lenders as mortgagee/loss payees (and evidence that all other terms and
conditions of the insurance requirements contained in the New Martinsville
Mortgage have been satisfied.



                    b.          Amendment to Section 2.3(D). Section 2.3(D) is
hereby deleted in its entirety and replaced with the following:

"(D)          Collateral Management Fees. Borrowers shall pay to Collateral
Agent, as additional interest, for its own account, a monthly fee in an amount
equal to the average daily principal balance of the Loan (including the
Overadvance Facility) during any calendar month multiplied by 0.042%. Such fee
shall be payable monthly in arrears on the first day of each month following the
Closing Date."

                    c.          Amendment to Section 2.4(B)(1). Section
2.4(B)(1) is hereby deleted in its entirety and replaced with the following:

"(1) Overadvance. Except for the Overadvance Facility or as otherwise provided
herein, at any time that the Revolving Loan exceeds the Maximum Revolving Loan
Amount (an "Overadvance"), Borrowers shall immediately repay the Revolving Loan
to the extent necessary to reduce the aggregate principal balance to an amount
equal to or less than the Maximum Revolving Loan Amount. Any balance of the
Revolving Loan (including the Overadvance Facility and including the Letter of
Credit Reserve) outstanding at any time in excess of the lesser of (i) the
Facility Cap and (ii) the sum of (x) the Borrowing Base plus (y) the Maximum
Overadvance Availability, shall be immediately due and payable by Borrowers
without the necessity of any demand whether or not a Default or Event of Default
has occurred or is continuing."

                    d.          Amendment to Section 11. Section 11 is hereby
amended by adding the following defined term in appropriate alphabetical order:

"Refinancing" means a financing secured by any of the SunBridge Property, the
Fountain City Property or the New Martinsville Property, any such financing of
which is subject to the prior written approval of Collateral Agent pursuant to
the terms and conditions of the Loan Agreement.

4

--------------------------------------------------------------------------------

          Section 3

.          Overadvance Fee. Borrowers shall pay to the Collateral Agent, for the
benefit of Lenders, an amount equal to $250,000 as a nonrefundable overadvance
fee (the "Overadvance Fee"), which payment may be made as an Advance under the
Loan Agreement.



          Section 4.

          Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent in a manner
satisfactory to Lenders, unless specifically waived in writing by Lenders:



          (a)          Lenders shall have received all of the following, each in
form and substance satisfactory to each of the Lenders in its sole discretion,
and, where applicable, each duly executed by each party thereto, other than
Lenders:

                    (i)          This Amendment, duly executed by Borrowers;

                    (ii)          Evidence that the loans payable to SCB Capital
Ventures, L.L.C. (as successor to SunTrust Bank) by SunBridge Care Enterprises,
Inc., and SunBridge Mountain Care Management, Inc., have been repaid in full and
that the mortgages held by SCB Capital Ventures, L.L.C. with respect to the
SunBridge Property and the New Martinsville Healthcare Property have been
released.

                    (iii)          All other documents Lenders may request with
respect to any matter relevant to this Amendment or the transactions
contemplated hereby.

          (b)          The representations and warranties contained herein and
in the Loan Agreement and the other Loan Documents, as each is amended hereby,
shall be true and correct in all material respects as of the date hereof, as if
made on the date hereof, except for such representations and warranties as are
by their express terms limited to a specific date and taking into account any
amendment to schedules or exhibits as a result of any disclosure made by
Borrowers to Collateral Agent after the Closing Date and approved in writing by
the Collateral Agent.

          (c)          No Material Adverse Effect or Material Adverse Change
shall have occurred or be reasonably expected to occur.

          (d)          No Default or Event of Default shall have occurred and be
continuing, unless such Default or Event of Default has been otherwise
specifically waived in writing by Lenders.

          (e)          All corporate proceedings taken in connection with the
transactions contemplated by this Amendment and all documents, instruments and
other legal matters incident thereto shall be duly authorized and executed.

          (f)          Payment by Borrowers of all fees and costs incurred by
Collateral Agent in preparation and execution of this Amendment (including
attorneys' fees and costs, title costs and recording fees); provided, however,
that Borrowers shall only be required to pay such fees and costs that are
invoiced to Borrowers no later than one business day prior to funding in order
to comply with this condition to effectiveness (but in all events, such fees and
costs shall be immediately due and payable when invoiced to Borrowers regardless
as to whether such invoice is delivered later than one business day prior to
funding).

          (g)          Payment by Borrowers of the Overadvance Fee.

5

--------------------------------------------------------------------------------

          Section 5.

          No Waiver. Nothing contained herein shall be construed as a waiver by
the Lenders of any covenant or provision of the Loan Agreement, the other Loan
Documents, this Amendment or any other contract or instrument between the
Lenders and the Borrowers, and the failure of the Lenders at any time or times
hereafter to require strict performance by the Borrowers of any provision
thereof shall not waive, affect or diminish any right of the Lenders to
thereafter demand strict compliance therewith. The Lenders hereby reserve all
rights granted under the Loan Agreement, the other Loan Documents, this
Amendment, and any other contract or instrument between the Borrowers and the
Lenders.



          Section 6.

          Ratification. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and the other Loan Documents, and, except as expressly
modified by this Amendment, each and every covenant, warranty and other
provision of the Notes and the other Loan Documents is hereby ratified and
reaffirmed (as though restated in this Amendment as of the date hereof) and
shall remain in full force and effect. The Borrowers and Lenders agree that the
Loan Agreement and the other Loan Documents, as amended hereby, shall continue
to be legal, valid, binding and enforceable in accordance with their respective
terms. This Amendment is not intended and shall in no way act as a novation of
the Loans or a release, relinquishment, alteration or reissue of the liens and
security interests securing the payment of the Notes.



          Section 7.

          Representations and Warranties. Each of the Borrowers hereby
represents and warrants to Lenders that (a) the execution, delivery and
performance of this Amendment and any and all other Loan Documents executed and
delivered in connection herewith (i) have been authorized by all requisite
corporate or partnership action on the part of each Borrower, (ii) are within
its powers, (iii) have been duly authorized, and (iv) do not contravene (A) its
articles of incorporation or bylaws or other organization documents or (B) any
applicable law; (b) each Borrower is authorized to execute, deliver and perform
this Amendment and any and all other Loan Documents executed and/or delivered in
connection herewith; (c) the representations and warranties contained in the
Loan Agreement, as amended hereby, and any other Loan Documents are true and
correct in all material respects on and as of the date hereof and on and as of
the date of execution hereof as though made on and as of each such date, except
for such representations and warranties as are by their express terms limited to
a specific date and taking into account any amendment to schedules or exhibits
as a result of any disclosure made by Borrowers to Collateral Agent after the
Closing Date and approved in writing by the Collateral Agent; (d) no Default or
Event of Default under the Loan Agreement, as amended hereby, has occurred and
is continuing; (e) each Borrower is in full compliance with all covenants and
agreements contained in the Loan Agreement and the other Loan Documents, as
amended hereby; (f) no Borrower has amended its articles of incorporation or
bylaws or other organization documents since the date of the Loan Agreement; (g)
no consent, license, permit, approval or authorization of, or registration,
filing or declaration with any governmental authority or other Person, is
required in connection with the execution, delivery, performance, validity or
enforceability of this Amendment or the Loan Documents executed in connection
herewith, as applicable, by or against such Borrower, and (h) the loans payable
to SCB Capital Ventures, L.L.C. (as successor to SunTrust Bank) by SunBridge
Care Enterprises, Inc., and SunBridge Mountain Care Management, Inc., have been
repaid in full and that SCB Capital Ventures, L.L.C. is contractually obligated
to reconvey and release the mortgages and other security held by SCB Capital
Ventures, L.L.C. with respect to the SunBridge Property and the New Martinsville
Healthcare Property (and there is no other mortgage debt affecting the SunBridge
Property or the New Martinsville Healthcare Property).



6

--------------------------------------------------------------------------------

          Section 8.

          Survival of Representations and Warranties. All representations and
warranties made herein and in the Loan Agreement or any other Loan Document,
including, without limitation, any document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment and the
other Loan Documents, and no investigation by the Lenders or any closing shall
affect the representations and warranties or the right of the Lenders to rely
upon them.



          Section 9.

          Release.



          (a)          As of the date hereof, each of the Borrowers and the
Company, for themselves and their successors and assigns (collectively, the
"Borrower Parties") hereby fully and forever releases, discharges and acquits
each of the Lenders, the Collateral Agent and their parent, subsidiary,
affiliate and predecessor corporations, and their respective past and present
officers, directors, shareholders, partners, attorneys, legal representatives,
agents and employees, and their successors, heirs and assigns and each of them,
of and from and against any and all claims, demands, obligations, duties,
liabilities, damages, expenses, indebtedness, debts, breaches of contract, duty
or relationship, acts, omissions, misfeasance, malfeasance, causes of action,
sums of money, accounts, compensation, contracts, controversies, promises,
damages, costs, losses and remedies therefor, choses in action, rights of
indemnity or liability of any type, kind, nature, description or character
whatsoever, and irrespective of how, why or by reason of what facts, whether
liquidated or unliquidated, known or unknown, to any of the Borrowers
(collectively, "Claims"), which any of such Borrower Parties may now have
against any of said persons, firms or entities, by reason of, arising out of or
based upon conduct, events or occurrences on or before the date hereof relating
to: (i) any of the Loans or the Loan Documents; (ii) the review, approval or
disapproval of any and all documents, instruments, projections, advances,
estimates, plans, specifications, drawings and all other items submitted to any
of the Lenders or Collateral Agent in connection with the Loans or the Loan
Documents; (iii) the disbursements of funds under the Loan Documents; (iv) the
amendment or modification of the Loan Agreement made pursuant to this Amendment;
(v) any Lender's or Collateral Agent's acts, statements, conduct,
representations and omissions made in connection with the Loans or Loan
Documents and any amendment or modification relating thereto; or (vi) any fact,
matter, transaction or event relating as of the date hereof, provided that
nothing contained herein shall be deemed a release of any Lender's or Collateral
Agent's obligations under this Amendment or (to the extent first arising and
accruing after the date hereof) the Loan Agreement, as modified, or (to the
extent first arising and accruing after the date hereof) a release of any
Lender's or Collateral Agent's obligations under the Loan Documents as expressly
set forth therein.

          (b)          Each of the Borrower Parties represents and warrants that
it has not heretofore assigned or transferred, or purported to assign or to
transfer, to any person or entity any matter released hereunder or any portion
thereof or interest therein, and each of the Borrower Parties agrees, jointly
and severally, to indemnify, defend and hold the parties set forth hereinabove
harmless from and against any and all claims based on or arising out of any such
assignment or transfer or purported assignment or transfer.



          (c)          It is hereby further understood and agreed that the
acceptance of delivery of this release by the parties released hereby shall not
be deemed or construed as an admission of liability of any nature whatsoever
arising from or related to the subject of the within release.



          (d)          Each of the Borrower Parties hereby agrees, represents
and warrants that it has had advice of counsel of its own choosing in
negotiations for and the preparation of this

7

--------------------------------------------------------------------------------

Amendment, including the foregoing release and waivers, that it has read the
provisions of this Amendment, including the foregoing release and waivers, that
it has had the foregoing release and waivers fully explained by such counsel,
and that it is fully aware of its contents and legal effect.



          Section 10.

          Entire Agreement. This Amendment, the Loan Documents and the exhibits
attached thereto constitute the entire agreement of the Company, Collateral
Agent, the Borrowers and Lenders concerning the transactions contemplated by
this Amendment and supersede and cancel any and all previous negotiations,
arrangements, agreements, understandings or letters of interest or intent.



          Section 11.

          Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.



          Section 12.

          Counterparts. This Amendment may be executed via telecopier or
facsimile transmission in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all of which counterparts together shall
constitute one and the same instrument. This Amendment shall become effective
upon the execution and delivery of an executed counterpart hereof by each of the
parties hereto.



8

--------------------------------------------------------------------------------



          Please acknowledge your agreement to be bound by the foregoing by
signing this Amendment and delivering it to Collateral Agent.

 



CAPITALSOURCE FINANCE LLC, as

Collateral Agent and as Lender

   

By:    /s/ Keith D. Reuben                                              

Name:    Keith D. Reuben                                              

Title:    Managing Director                                              



 

 

 

 

 

Wells Fargo Foothill, Inc.,

as Lender

   

By:    /s/ Stephen Schwartz                                            

Name:     Stephen Schwartz                                           

Title:     Senior Vice President                                         


 

 

 

 

 

9

--------------------------------------------------------------------------------

 



ACKNOWLEDGED AND AGREED TO

as of the 8th day of April, 2005 on

behalf of all Borrowers

 

SUN HEALTHCARE GROUP, INC.,

a Delaware corporation

   

By:    /s/ L. Bryan Shaul                                        

Name:  L. Bryan Shaul

Title:    Executive Vice President and CFO



 

 

 

 

 

 

 



Advantage Health Services, Inc.

Americare Health Services Corp.

Atlantic Medical Supply Company, Inc.

Bergen Eldercare, Inc.

BP Sun Alliance, Inc.

Brent-Lox Hall Nursing Home, Inc.

Care Home Health Services

CareerStaff Management, Inc.

CareerStaff Services Corporation

CareerStaff Unlimited, Inc.

Coalinga Rehabilitation Center

Covina Rehabilitation Center

Duval Healthcare Center, Inc.

Fairfield Rehabilitation Center

First Class Pharmacy, Inc.

Fullerton Rehabilitation Center

Grand Terrace Rehabilitation Center

Heritage Rehabilitation Center

HoMed Convalescent Equipment, Inc.

HTA of New York, Inc.

Huntington Beach Convalescent Hospital

Libbie Rehabilitation Center, Inc.

Manatee Springs Nursing Center, Inc.

Masthead Corporation

Mediplex Management of Palm Beach County, Inc.

Mediplex Management, Inc.

Mediplex of Concord, Inc.

Mediplex of Connecticut, Inc.

 

By:   /s/ Michael Berg                         

Name:  Michael Berg

Title:    Secretary



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------

 



Mediplex of Kentucky, Inc.

Mediplex of Maryland, Inc.

Mediplex of Massachusetts, Inc.

Mediplex of New Jersey, Inc.

Mediplex Rehabilitation of Massachusetts, Inc.

New Bedford Nursing Center, Inc.

Newport Beach Rehabilitation Center

Orange Rehabilitation Hospital, Inc.

P.M.N.F. Management, Inc.

Pacific Health Care, Inc.

PRI, Inc.

Quality Care Holding Corporation

Quality Nursing Care of Massachusetts, Inc.

Regency Health Services, Inc.

Regency High School, Inc.

Regency Rehab Hospitals, Inc.

Rose Rehabilitation Center

San Joaquin G. P. Corporation

SHG Services, Inc.

SRT, Inc.

Sun Lane Purchase Corporation

SunAlliance Healthcare Services, Inc.

SunBridge Beckley Health Care Corp.

SunBridge Braswell Enterprises, Inc.

SunBridge Brittany Rehabilitation Center, Inc.

SunBridge Care Enterprises, Inc.

SunBridge Care Enterprises West

SunBridge Carmichael Rehabilitation Center

SunBridge Charlton Healthcare, Inc.

SunBridge Circleville Health Care Corp.

SunBridge Clipper Home of North Conway, Inc.

SunBridge Clipper Home of Portsmouth, Inc.

SunBridge Clipper Home of Rochester, Inc.

SunBridge Clipper Home of Wolfeboro, Inc.

SunBridge Dunbar Health Care Corp.

SunBridge Gardendale Health Care Center, Inc.

SunBridge Glenville Health Care, Inc.

SunBridge Goodwin Nursing Home, Inc.

SunBridge G. P. Corporation

SunBridge Hallmark Health Services, Inc.

SunBridge Harbor View Rehabilitation Center

 

By:   /s/ Michael Berg                         

Name:  Michael Berg

Title:    Secretary



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------

 



SunBridge Healthcare Corporation

SunBridge, Inc.

SunBridge Jeff Davis Healthcare, Inc.

SunBridge Maplewood Healthcare Center of Jackson, Tennessee, Inc.

SunBridge Marion Health Care Corp.

SunBridge Meadowbrook Rehabilitation Center

SunBridge Mountain Care Management, Inc.

SunBridge Nursing Home, Inc.

SunBridge Paradise Rehabilitation Center, Inc.

SunBridge Putnam Health Care Corp.

SunBridge Regency Rehab Hospitals, Inc.

SunBridge Regency-North Carolina, Inc.

SunBridge Regency-Tennessee, Inc.

SunBridge Rehab of Colorado, Inc.

SunBridge Retirement Care Associates, Inc.

SunBridge Salem Health Care Corp.

SunBridge San Bernardino Rehabilitation Hospital, Inc.

SunBridge Shandin Hills Rehabilitation Center

SunBridge Statesboro Health Care Center, Inc.

SunBridge Stockton Rehabilitation Center, Inc.

SunBridge Summers Landing, Inc.

SunBridge West Tennessee, Inc.

SunCare Respiratory Services, Inc.

SunDance Rehabilitation Agency, Inc.

SunDance Rehabilitation Corporation

SunDance Services Corporation

SunHealth Specialty Services, Inc.

SunMark Nevada, Inc.

SunMark of New Mexico, Inc.

SunPlus Home Health Services, Inc.

SunScript Medical Services, Inc.

SunScript Pharmacy Corporation

SunSolution, Inc.

The Mediplex Group, Inc.

U.S. Laboratory Corp.

Vista Knoll Rehabilitation Center, Inc.

Worcester Nursing Center, Inc.

 

By:   /s/ Michael Berg                         

Name:  Michael Berg

Title:    Secretary





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------

 

Therapists Unlimited - Chicago II, L.P.

Therapists Unlimited - Detroit II, L.P.

Therapists Unlimited - Fresno, L.P.

Therapists Unlimited - Indianapolis, L.P.

Therapists Unlimited - Seattle, L.P.

HSR Partners, L.P. (I)

 

By:   /s/ Michael Berg                         

Name:  Michael Berg

Title:    Secretary of CareerStaff Management, Inc., as general partner
            of the above named partnerships





 

 

 

 

 

 

 

SunDance Rehabilitation Texas, Limited Partnership

 

By:   /s/ Michael Berg                         

Name:  Michael Berg

Title:    Secretary of SunDance Rehabilitation Corporation, as general
            partner of the above named partnership



 

 

 

 



 

West Jersey/Mediplex Rehabilitation, Limited Partnership

 

By:   /s/ Michael Berg                         

Name:  Michael Berg

Title:    Secretary of Mediplex of New Jersey, Inc., as general partner
            of the above named partnership






 

 

 

 

 

13

--------------------------------------------------------------------------------